
	

114 S2504 IS: MAILS Act
U.S. Senate
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2504
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2016
			Mr. Wyden (for himself, Mr. Merkley, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Controlled Substances Act to allow for advertising relating to certain activities in
			 compliance with State law. 
	
	
		1.Short title
 This Act may be cited as the Marijuana Advertising in Legal States Act of 2016 or the MAILS Act.
 2.AmendmentSection 403(c)(1) of the Controlled Substances Act (21 U.S.C. 843(c)(1)) is amended by adding at the end the following: This paragraph does not apply to an advertisement to the extent that the advertisement relates to an activity, involving marihuana, that is in compliance with the law of the State in which that activity takes place..
		
